DETAILED ACTION
  The following is an examiner’s statement of reasons for allowance: The 112 (a) scope of enablement rejection is withdrawn in view of Applicant’s amendments to independent claims 62, 71, 76, 80, 84, 91 and 104. Particularly, Applicant has amended the independent claims to recite (1) the stem cells of (b) are cultured with unconditioned medium lacking bFGF and (2) the BMVECs of (e) are exposed to low oxygen conditions for at least 24 hours. The claimed inventions are enabled by the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632